STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS


State ex rel. Patrick Allen Borror,
Petitioner Below, Petitioner                                                         FILED
                                                                                   February 11, 2013
                                                                                RORY L. PERRY II, CLERK
vs) No. 12-0089 (Monongalia County 09-C-426)                                  SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

David Ballard, Warden,
Respondent Below, Respondent

                                  MEMORANDUM DECISION

        Petitioner Patrick Allen Borror, by counsel P. Todd Phillips, appeals the Circuit Court of
Monongalia County’s order entered on August 13, 2011, denying his petition for writ of habeas
corpus. Respondent Warden Ballard, by counsel C. Casey Forbes, filed a response in support of
the circuit court’s decision.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Petitioner was convicted in separate trials of one count of failing to register as a sex
offender and one count of first degree sexual assault. He was sentenced to twenty-five to one
hundred years of incarceration for sexual assault, and two to five years of incarceration for
failing to register. His appeal to this Court was refused. Petitioner then filed a petition for writ of
habeas corpus, challenging several evidentiary errors as well as the sufficiency of the evidence.
His petition was denied, and he appeals this denial.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

       “In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

       Petitioner first argues that the circuit court failed to make specific findings of fact and
conclusions of law on each of his alleged errors, that the circuit court lacked proper citations to


                                                  1

law in its order, and that the circuit court summarily dismissed his arguments on evidentiary
issues. The State argues in response that the order denying habeas relief was adequately specific
and complied with the applicable statutes.

        Pursuant to West Virginia Code § 53-4A-7, an order denying habeas relief must make
specific findings of fact and conclusions of law relating to each contention in the petition. Upon
our review of the circuit court’s “Order Dismissing Petitioner’s Petition for Writ of Habeas
Corpus,” this Court finds that the order complies with the relevant statutory law.

         Petitioner next argues that the circuit court erred in failing to hold an evidentiary hearing
because absent a hearing petitioner was precluded from developing the errors listed in his
petition. In response, the State argues that a hearing was unnecessary; thus, the circuit court did
not err.

        This Court has previously addressed the denial of a writ of habeas corpus without holding
a hearing, as follows:

       “A court having jurisdiction over habeas corpus proceedings may deny a petition
       for a writ of habeas corpus without a hearing and without appointing counsel for
       the petitioner if the petition, exhibits, affidavits or other documentary evidence
       filed therewith show to such court's satisfaction that the petitioner is entitled to no
       relief.” Syl. Pt. 1, Perdue v. Coiner, 156 W.Va. 467, 194 S.E.2d 657 (1973).

Syl. Pt. 2, State ex rel. Watson v. Hill, 200 W.Va. 201, 488 S.E.2d 476 (1997). In the present
matter, the circuit court did not err in failing to hold an evidentiary hearing. A review of the
record presented and of the circuit court’s order shows that the circuit court properly determined
that petitioner was not entitled to relief without the necessity of a hearing.

       For the foregoing reasons, we affirm the circuit court’s order.


                                                                                           Affirmed.

ISSUED: February 11, 2013


CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                  2